     Case 2:19-cv-02091-KJD-NJK Document 8 Filed 07/22/20 Page 1 of 1



1

2

3
                                  UNITED STATES DISTRICT COURT
4
                                         DISTRICT OF NEVADA
5
                                                    ***
6
      KEVIN ROBINSON,                                        Case No. 2:19-cv-02091-KJD-NJK
7
                                            Plaintiff,               ORDER
8            v.

9     ROBERT BANNISTER, et al.,
10                                       Defendants.

11

12          According to the inmate database for the Nevada Department of Corrections, Plaintiff is

13   no longer incarcerated at Three Lakes Valley Conservation Camp. However, Plaintiff has not filed

14   an updated address notification with the Court informing the Court of his current address. The

15   Court notes that, pursuant to Local Rule IA 3-1, a “pro se party must immediately file with the

16   court written notification of any change of mailing address, email address, telephone number, or

17   facsimile number. The notification must include proof of service on each opposing party or the

18   party’s attorney. Failure to comply with this rule may result in the dismissal of the action, entry

19   of default judgment, or other sanctions as deemed appropriate by the court.”

20          The Court ORDERS Plaintiff to file his updated address with this Court, no later than

21   August 21, 2020. If Plaintiff does not update the Court with his current address by August 21,

22   2020, the Court will dismiss this action without prejudice.

23          IT IS SO ORDERED.

24          DATED: July 22, 2020.
25
                                                  NANCY J. KOPPE
26                                                UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
